Citation Nr: 1621583	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-26 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis and hallux valgus right foot deformity.  

2.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis and hallux valgus left foot deformity. 

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to July 1980 and from May 1981 to May 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of that hearing has been associated with the Veteran's claims file.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits. Rice, 22 Vet. App. at 453-54.  Here, a TDIU claim has been raised by the Veteran. Specifically, during her June 2015 hearing, she alleged that her feet conditions prevented employment.  Thus, the Board concludes that the holding in Rice is applicable and the Veteran's TDIU claim is properly before the Board.  Therefore, the issue has been listed on the title page.

During her June 2013 hearing, the Veteran's representative indicated that she would be submitting recent VA treatment records and waiving RO review of those records.   In a June 2015 statement in support of claim, the Veteran's representative referred to records in CAPRI (Virtual VA Compensation and Pension Record Interchange) that were uploaded to VBMS (Veterans Benefits Management System) on June 23, 2015.  A review of the VA treatment records associated with the Veteran's VMBS file includes VA treatment records dated from February 2005 to December 2005 and from December 2014 to June 2015.  In light of the representative's statements during the hearing and because the Veteran filed her substantive appeal after February 2, 2013, a waiver of initial AOJ consideration is presumed.  See 38 U.S.C.A. § 7105(e) (West 2014) (as amended by Pub. L. No. 112-154, § 501 (Aug. 6, 2012)) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).  The Board accepts the additionally-received evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2015).

The Board notes that this appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran testified at her June 2015 Board hearing that she was in the process of appealing the denial of her claim for Social Security Administration (SSA) disability benefits.  She indicated that her feet and back condition precluded her from working and that she had to quit her job at Shaw Industries in 2009 or 2010 because her duties required a lot of standing with few breaks.  It is reasonable to believe that the SSA records will potentially contain information relevant to the appeal.  Accordingly, the SSA records should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Additionally, the Board observes that the March 2010 rating decision as well as the July 2013 Statement of the Case (SOC) noted that the evidence considered included outpatient treatment records from the Central Alabama Healthcare System dated from July 7, 2006 through June 4, 2013.  However, on review of the Veteran's electronic claims file, aside from one treatment record dated in February 2009, it appears that the majority of the VA treatment records referred to in the prior adjudications of the Veteran's claims are missing.  Only treatment records dated from February 2005 to November 2008 and again from December 2014 to June 2015 have been associated with the claims file.  This apparent gap in the records should be closed, and any ongoing treatment records should also be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

During her June 2015 Board hearing, the Veteran referenced some medical leave requests from her private physician to her former employer.  These should be sought, and the Veteran should be provided an opportunity to submit any additional, pertinent private treatment records, or authorize VA to obtain such records on her behalf.  See 38 C.F.R. § 3.159.

During her June 2015 hearing, she also indicated her disabilities may have increased in severity since her last VA examination in October 2009.  A more current examination is indicated.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Finally, as noted in the Introduction, during the pendency of the Veteran's claim for an increased evaluation for his service-connected bilateral foot disabilities she asserted, in part, that such disabilities rendered her unemployable.  Accordingly, a TDIU claim has been raised by the record and is before the Board as a component of his claim for increased evaluation and is inextricably intertwined with such claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  However, this issue has undergone no preliminary notice and/or evidentiary development to date. Accordingly, the matter must be remanded to initiate this due process.  

For the reasons indicated, the case is REMANDED for the following action:

1.  Send the Veteran notice of the information and evidence needed to substantiate a claim for TDIU and request that she complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).

2.  After completing the requested development in paragraph 1 above, undertake all development and adjudicative action needed to resolve the issue of entitlement to a TDIU, as deemed appropriate. 

3.  Contact the SSA and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on her application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.
 
4.  Obtain the Veteran's treatment records regarding the Veteran's left and right foot disabilities from the Montgomery and Tuskegee VAMCs of the Central Alabama Veterans Healthcare and all associated outpatient clinics or any other identified VA facility dated November 2008 to December 2014 and after June 2015 and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.

5.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record, including any doctor's request extending medical leave from her job as referred to during her June 2015 Board hearing.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

6.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination to evaluate the current severity of her service- connected right and left foot osteoarthritis and hallux valgus foot deformity.  The examiner should review the evidence of record.  Any indicated evaluations, studies, and tests should be conducted.  

a)  The examiner should identify the nature and severity of all current manifestations related to the Veteran's service-connected left and right foot disabilities (osteoarthritis and hallux valgus), including findings based on repetitive range of motion testing, flare-ups, and functional impairment.

b)  The examiner should indicate whether there are other foot disabilities present, including plantar fasciitis, pes planus, bilateral metatarsalgia, bilateral edema, bilateral pes cavus, possible ganglion cyst, calcaneal tuberosities, Achilles tendinitis, and if so, whether any represent the natural progression of the Veteran's service-connected foot disabilities or whether they are a separate and distinct disabilities.

c)  The examiner also should provide a discussion and rationale as to whether the Veteran's complaints of foot pain, swelling, redness, stiffness, fatigability, weakness, lack of endurance, and instability; numbness in toe; and intermittent burning and pain in her ankles are due to her service-connected right and left foot osteoarthritis and hallux valgus deformity or to any nonservice-connected foot disorders.  If residual symptoms of the service-connected right and left foot osteoarthritis and hallux valgus deformity cannot be distinguished from symptoms of other non-service connected disabilities of the right and left foot, the examiner must so state.

d)  The examiner should attempt to describe the level of severity of each right and left foot disability in terms of whether it is mild, moderate, moderately severe, or severely disabling.

e)  The examiner should state what impact, if any, the Veteran's right and left foot osteoarthritis and hallux valgus deformity has on her occupational functioning and daily living.  

A fully articulated medical rationale for each opinion expressed should be set forth in the medical report.  The examiner's report should reflect consideration of the Veteran's documented medical history and assertions and all lay evidence.

7.  After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




